United States Court of Appeals
                       For the First Circuit


No. 04-9005

              IN RE MICHAEL WATSON and KATHLEEN WATSON,

                              Debtors,

                 MICHAEL WATSON and KATHLEEN WATSON,

                             Appellants,

                                 v.

                 JOHN BOYAJIAN, Chapter 13 Trustee,

                              Appellee.


                            ERRATA SHEET

     The opinion of this     Court    issued   on   March   25,   2005   is
corrected as follows:

    Page 16, line 12:    delete the word "order"